The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed May 9, 2022. In virtue of this communication, claims 1, 5-7 and 9-13 are currently patentable. 

Allowable Subject Matter
Claims 1, 5-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mardanbegi et al (US 20180239423 A1) in view of Smyth (US 8824779 B1) discloses a gaze tracker and a computer-implemented method for gaze tracking, comprising the steps of: recording video images of a being's eye such that an eye pupil and a glint on the eye ball caused by a light source  are recorded; processing the video images to compute an offset between the position of the predetermined spatial feature and a predetermined position with respect to the glint; by means of the light source such as a display, emitting light from a light pattern at a location selected among a multitude of preconfigured locations of light patterns towards the being's eye; wherein the location is controlled by a feedback signal; controlling the location of the light pattern from one location to another location among the predefined locations of light patterns, in response to the offset, such that the predetermined position with respect to the glint caused by the light source tracks the predetermined spatial feature of the being's eye; wherein the above steps are repeated to establish a control loop with the location of the light pattern being controlled via the feedback signal. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624